DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2 & 9-12 are pending and rejected.
Claims 3-8 & 13 are canceled.
Claim Objections
Claim 2 is objected to because of the following informality:
Regarding Claim 2, Claim 2 recites “wherein the coating layer of inorganic material” on Lines 1-2. The words “of inorganic material” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Inoue (US 2003/0059632).
Regarding Claim 1, Fuchs discloses a hot forging die (Fig. 1, a die half; Col. 2, Lines 36-40) for a heat-resistant Ni-based alloy product (Fig. 1, the die half is used to isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62), the hot forging comprising hot die forging or isothermal forging (Fig. 1, the die half is used in isothermal forging; Col. 1, Lines 49-50), the hot forging die comprising:
a base body (Fig. 1, a die segment 2; Col. 2, Lines 41-46) made of a Ni-based superalloy (Fig. 1, the die segment 2 is made of a nickel-aluminum alloy; Col. 4, Lines 10-25 & Claim 10); and
a coating layer (Fig. 1, an insulating layer 3; Col. 2, Lines 47-49), the coating layer being formed on at least one of a forming surface and a side surface of the die (Fig. 1, the total surface of the segment 2 is coated; Col. 5, Lines 26-29) and being an outermost surface of the die (the insulating layer 3 is an outermost layer of the die segment 2; see Fig. 1).
Fuchs fails to explicitly disclose wherein the Ni-based superalloy has a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities and wherein the coating layer is a Cr-based nitride in which Cr accounts for 45 mass% or more of elements other than nitrogen.
However, Watanabe, in the art of forging dies, teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the 
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the nickel-based mold base as disclosed by Fuchs, with the nickel-tungsten-molybdenum-aluminum die taught by Watanabe, to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Fuchs, as previously modified by Watanabe, fails to explicitly disclose wherein the coating layer is a Cr-based nitride in which Cr accounts for 45 mass% or more of elements other than nitrogen.
However, Inoue, in the art of forging dies, teaches a hot forging die (a hot die; [0025]) comprising:
a base body (Fig. 1, a base material; [0014]);
a coating layer (Fig. 1, a hard layer “a”; [0035]); and
wherein the coating layer is a Cr-based nitride (Fig. 1, the hard layer “a” comprises a first layer made of CrSiN and a second layer made of CrN; [0035] & [0036]), in which Cr accounts for 45 mass% or more of elements other than nitrogen (Fig. 1, the Cr in the hard layer “a” accounts for 78.71 mass% of elements other than nitrogen —the first layer made of CrSiN contains 1 mol of Cr and 1 mol of Si and the second layer made of CrN contains 1 mol of Cr; 2 mol of Cr is 103.88 g and 1 mol of Si is 28.09 g; therefore the mass% of Cr in the CrN/CrSiN hard layer “a” is 78.71 mass% =                         
                            
                                
                                    
                                        
                                            103.88
                                             
                                            g
                                        
                                        
                                            131.97
                                             
                                            g
                                        
                                    
                                    x
                                     
                                    100
                                
                            
                        
                    ; [0035] & [0036]).
The advantage of the coating containing CrSiN is to provide oxidation resistance at high forging temperatures (Inoue; [0035]).

Regarding Claim 2, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Fuchs further discloses wherein the coating layer is formed on an entire surface of the hot forging die (Fig. 1, the total surface of the segment 2 is coated; Col. 5, Lines 26-29).
Regarding Claim 9, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Inoue further teaches wherein the coating layer has a laminate structure of two or more layers different composition (Fig. 1, the hard layer “a” comprises a first layer made of CrSiN and a second layer made of CrN; [0035] & [0036]).
Regarding Claim 11, Fuchs discloses a manufacturing process for a forged product (Fig. 1, a method of isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62), comprising hot-forging a heated forging material (Fig. 1, high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62) by use of an upper die (Fig. 5, an upper die half; Col. 3, Lines 20-25) and a lower die (Fig. 5, a lower die half 9; Col. 3, Lines 30-35), each of which comprises a base body (Fig. 5, the upper die half and the lower die half both comprise die segments 2; Col. 2, Lines 36-46) made of a Ni-based superalloy (Fig. 1, the die segments 2 are made of a nickel-aluminum alloy; Col. 4, Lines 10-25 & Claim 10); and
a coating layer (Fig. 1, an insulating layer 3; Col. 2, Lines 47-49), the coating layer being formed on at least one of a forming surface and a side surface of the die (Fig. 1, the total surface of the segments 2 are coated; Col. 5, Lines 26-29) and being an outermost surface of the die (the insulating layer 3 is an outermost layer of the die segment 2; see Fig. 1).

However, Watanabe, in the art of forging dies, teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the hot forging die is made of 9% to 15%, by weight, of tungsten, 7% to 13% of molybdenum, 4% to 7% of aluminum, 0.1% or less of yttrium, wherein less includes 0%, and balance of nickel; Page 2, Paras. 8 & 12).
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the nickel-based mold base as disclosed by Fuchs, with the nickel-tungsten-molybdenum-aluminum die taught by Watanabe, to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Fuchs, as previously modified by Watanabe, fails to explicitly disclose wherein the coating layer is a Cr-based nitride in which Cr accounts for 45 mass% or more of elements other than nitrogen.
However, Inoue, in the art of forging dies, teaches a hot forging die (a hot die; [0025]) comprising:
a base body (Fig. 1, a base material; [0014]);
a coating layer (Fig. 1, a hard layer “a”; [0035]); and
                        
                            
                                
                                    
                                        
                                            103.88
                                             
                                            g
                                        
                                        
                                            131.97
                                             
                                            g
                                        
                                    
                                    x
                                     
                                    100
                                
                            
                        
                    ; [0035] & [0036]).
The advantage of the coating containing CrSiN is to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the oxide coating as disclosed by Fuchs, as previously modified by Watanabe, with the coating containing CrSiN taught by Inoue, to provide oxidation resistance at high forging temperatures (Inoue; [0035]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Wang et al. (hereinafter "Wang") (US 2016/0122877).
Regarding Claim 12, Fuchs discloses a manufacturing process for a hot forging die (Fig. 1, a method for insulating a die half; Col. 5, Lines 22-35) for a heat-resistant Ni-based alloy product (Fig. 1, the die half is used to isothermally forging high-temperature resistant nickel alloy materials; Col. 5, Lines 54-62) by using a Ni-based superalloy as a base body (Fig. 1, a die segment 2 is made of a nickel-aluminum alloy; Col. 4, Lines 10-25 & Claim 10), the hot forging comprising hot die forging or isothermal forging (Fig. 1, the die half is used in isothermal forging; Col. 1, Lines 49-50), the process comprising:
forming a coating layer of one or more of nitride, oxide, and carbide onto at least one of a forming surface and a side surface of the die of the base body made of the Ni-based superalloy (Fig. 1, 
Fuchs fails to explicitly disclose wherein the Ni-based superalloy has a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities and heating the base body having the coating layer at a temperature from 900 to 1100 °C to self-oxidize Al in the base body to form an Al-enriched oxide layer between the surface of the base body and the coating layer.
However, Watanabe in the art of forging dies teaches a hot forging die (a hot forging die; Page 2, Para. 7) comprising:
a base body made of a Ni-based superalloy having a composition consisting of, by mass, 10.3 to 11.0 % of W, 9.0 to 11.0 % of Mo, and 5.8 to 6.8 % of Al and balance of Ni with inevitable impurities (the hot forging die is made of 9% to 15%, by weight, of tungsten, 7% to 13% of molybdenum, 4% to 7% of aluminum, 0.1% or less of yttrium, wherein less includes 0%, and balance of nickel; Page 2, Paras. 8 & 12).
The advantage of the nickel-tungsten-molybdenum-aluminum die is to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the nickel-based mold base as disclosed by Fuchs, with the nickel-tungsten-molybdenum-aluminum die taught by Watanabe, to increase high-temperature strength from increased grain strength (Watanabe; Page 2, Para. 11).
Fuchs, as previously modified by Watanabe, fails to explicitly disclose heating the base body having the coating layer at a temperature from 900 to 1100 °C to self-oxidize Al in the base body to form an Al-enriched oxide layer between the surface of the base body and the coating layer.

forming a coating layer (a NiCrAlZr coating; [0015]) onto a base body made of the Ni-based superalloy (the NiCrAlZr coating is sprayed on a base body made of the Ni-Al-based alloy K38G; [0024] & Table 1); and
heating the base body having the coating layer at a temperature from 900 to 1100 °C (the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating formed thereon is heated to 1000 °C; [0025] & [0027]) to self-oxidize Al in the base body to form an Al-enriched oxide layer between the base body and the coating layer (heating the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating formed thereon to 1000 °C results in a Al2O3 film formed on the base body made of the Ni-Al-based alloy K38G by self-oxidation as heating the Ni-Al-based alloy K38G to 1000 °C —coated or uncoated— causes the aluminum to oxidize; [0025], [0027] & [0028]).
The advantage of heating the base body with the coating applied thereon is to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the manufacturing process as disclosed by Fuchs, as previously modified by Watanabe, to include the step of heating the base body with the coating applied thereon taught by Wang, to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (hereinafter "Fuchs") (U.S. 4,212,189) in view of Watanabe et al. (hereinafter "Watanabe") (WO-1987001395-A1) and Inoue (US 2003/0059632) as applied to Claim 1 above, and further in view of Wang et al. (hereinafter "Wang") (US 2016/0122877).
Regarding Claim 10, Fuchs, as previously modified by Watanabe and Inoue, discloses the hot forging die according to Claim 1. Fuchs, as previously modified by Watanabe and Inoue, fails to explicitly disclose an Al oxide layer formed between a surface of the base body and the coating layer.
However, Wang in the art of Ni-based alloys, teaches a manufacturing process for a Ni-based alloy (a method of manufacturing a coating for a Ni-Al-based alloy K38G; [0020] & Table 1), comprising:
forming a coating layer (a NiCrAlZr coating; [0015]) onto a base body made of the Ni-based superalloy (the NiCrAlZr coating is sprayed on a base body made of the Ni-Al-based alloy K38G; [0024] & Table 1); and
heating the base body having the coating layer at a temperature from 900 to 1100 °C (the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating formed thereon is heated to 1000 °C; [0025] & [0027]) to self-oxidize Al in the base body to form an Al-enriched oxide layer between the base body and the coating layer (heating the base body made of the Ni-Al-based alloy K38G with the NiCrAlZr coating formed thereon to 1000 °C results in a Al2O3 film formed on the base body made of the Ni-Al-based alloy K38G by self-oxidation as heating the Ni-Al-based alloy K38G to 1000 °C —coated or uncoated— causes the aluminum to oxidize; [0025], [0027] & [0028]).
The advantage of heating the base body with the coating applied thereon is to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hot forging die as disclosed by Fuchs, as previously modified by Watanabe and Inoue, to include the self-oxidized Al2O3 layer formed by heating the base body with the coating applied thereon taught by Wang, to form a thermal protective coating and therefore improve fracture toughness and thermal-shock resistance (Wang; [0025] & [0029]).
Response to Arguments
Applicant’s arguments, see Page 4, filed May 26, 2021, with respect to the rejections under 35 U.S.C.§ 112(b) of Claims 1-2 & 9-11 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 9-11 have been withdrawn.
Applicant’s arguments, see Pages 4-6, filed May 26, 2021, with respect to the rejections under 35 U.S.C § 103 of Claims 1-2 & 9-11 have been fully considered and are not persuasive.
In response to Applicant’s argument that one skilled in the art would only replace the insulating layer of Fuchs with both the hard layer “a” and the sulfide layer “b” of Inoue, and not just with hard layer “a”, Examiner respectfully disagrees. Specifically, while Inoue uses both layers to improve the galling and wear resistance, neither of these properties are relevant in Examiner’s motivation to modify Fuchs. As detailed above, the coating of Fuchs is replaced by the hard layer “a” Inoue to provide oxidation resistance, which is achieved by only hard layer “a”, irrespective of sulfide layer “b” (Inoue; [0035]). Therefore, sulfide layer “b” is not required to provide/improve oxidation resistance. Further, Applicant concedes that the coating of Inoue has similar functions or effects as the insulating layer of Fuchs to provide electrical insulation, “especially the sulfide layer ‘b’” (see Page 5, Para. 3 of Remarks, filed May 26, 2021). While Applicant indicates that sulfide layer “b” may be a better electrical insulator than hard layer “a”, CrN/CrSiN are electrical insulators and provide sufficient electrical insulation and do not destroy the functionality of Fuchs. Finally, replacing insulating layer of Fuchs with only the hard layer “a” of Inoue, the hard layer “a” of Inoue is the outermost surface of the die. 
Applicant’s arguments, see Pages 6-7, filed May 26, 2021, with respect to the rejection under 35 U.S.C. § 103 of Claim 12 have been fully considered and are not persuasive.
In response to Applicant’s argument that Wang fails to teach or suggest forming an Al-enriched oxide layer between the surface of the base body and the coating layer by heating the base body having 
In response to Applicant’s arguments that Examiner has combined the pre-oxidation step of Wang (Wang; Claim 10 & [0028]) with the coating step of Wang (Wang; Claim 7 & [0027]) into a single heating step, Examiner respectfully disagrees. As detailed in the rejection above, the coating step of Wang includes a heating step (Wang; Claim 7(C) & [0025]) after an application step in which the coating has been sprayed on the Ni-Al-based alloy K38G (Wang; Claim 7(B) & [0024]) and the heating step heats the Ni-Al-based alloy K38G, with the coating applied thereon, to 800 °C to 1100 °C (Wang; Claim 9 & [0027]). Examiner solely relies on the pre-oxidation step (Wang; Claim 10 & [0028]) to evidence that the Ni-Al-based alloy K38G has an intrinsic oxidation temperature of 600 °C to 1000 °C and that heating the Ni-Al-based alloy K38G, after the coating has been sprayed on, to 800 °C to 1100 °C (e.g., 1000 °C) causes the Ni-Al-based alloy K38G to spontaneously self-oxidize as the oxidation temperature has been reached. Therefore the single coating step (Wang; Claims 7 and 9 & [0023] – [0025] and [0027]) is sufficient to self-oxidize the Ni-Al-based alloy K38G without the optional pre-oxidation step (Wang; Claim 10 & [0028]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725